Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8 - 11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 5, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with CHRISTOPHE LAIR on January 31, 2022.

Claim 3, last line: “each stiffener portion” was changed to --the at least one stiffener portion--.
Claim 8, lines 1-8: “A method of fabricating a gas turbine casing out of composite material, the method comprising weaving a fiber texture in the form of a single-piece strip by three-dimensional or multilayer weaving, shaping said texture by winding it on support tooling, and densifying the fiber reinforcement with a matrix, wherein during shaping the fiber texture is shaped so as to obtain a fiber preform having at least one stepped portion extending at a radius that is greater than a radius of upstream and downstream portions of the preform that are adjacent to said stepped portion, said stepped portion forming an annular recess in the inside surface of the casing after densification,” was changed to --A method of fabricating a gas turbine casing out of composite material, the method comprising: weaving a fiber texture in the form of a single-piece strip by three-dimensional or multilayer weaving; shaping said fiber texture by winding it on a support tooling to form a fiber reinforcement; and densifying the fiber reinforcement with a matrix to obtain the casing,--.
Claim 8, lines 15-16: “said annular recess in the inside surface of the casing” was changed to --an annular recess in an inside surface of the casing--.
Claim 9, line 1: “each stiffener portion” was changed to --the at least one stiffener portion--.
Claim 10, lines 1-2 and line 4: “each stiffener portion” was changed to --the at least one stiffener portion--.
Claim 11, lines 1-2: “each stiffener portion” was changed to --the at least one stiffener portion--.
Claim 12 was cancelled.
REASONS FOR ALLOWANCE
Claims 1 – 4, 6 – 11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
In view of the arguments and affidavit dated 12/23/2021, the prior arts on record alone or in combination specifically fails to teach “at least one stiffener portion”, as claimed in independent claims 1 and 8.
Therefore, claims 1 – 4, 6 – 11 and 13 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746